Citation Nr: 0731999	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-08 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969, and from April 1971 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder.  In 
pertinent part, it is contended that current manifestations 
of that disability are more severe than presently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the 30 percent schedular evaluation now 
assigned.

In that regard, the Board notes that, based on a review of 
the claims file, the veteran last underwent a VA psychiatric 
examination for compensation purposes in June 2003, more than 
four years ago.  Since the time of that examination, the 
veteran has engaged in ongoing treatment for his service-
connected psychiatric disability, as well as for serious 
problems with substance abuse.  In point of fact, as recently 
as June 2006, the veteran was described as not sleeping well 
due to nightmares which were violent in nature.  According to 
the veteran, he had been sleeping only three to four hours 
per night.  Also noted were problems with increased 
irritability due to nightmares.  

During the course of an Informal Hearing Presentation in July 
2007, the veteran's accredited representative argued that the 
aforementioned psychiatric examination in June 2003 was 
"entirely too old to accurately assess the severity" of the 
veteran's service-connected post-traumatic stress disorder.  
Under the circumstances, the Board is inclined to agree.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, and in deference 
to the request of the veteran's accredited representative, 
the case is REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2007, the date of the 
most recent evidence of record, should be 
obtained in and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the records identified 
by the veteran cannot be obtained, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder.  The 
agency of original jurisdiction (AOJ) is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

The claims folder and a separate copy of 
this REMAND must be available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Thereafter, the AOJ should review the 
veteran's claim for an increased 
evaluation for service-connected post-
traumatic stress disorder.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
most recent SSOC in April 2007.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



